 In theMatter ofDETROIT SHEET METALWORKS,PETITIONERandSHEETMETALWORKERSINTERNATIONAL ASSOCIATION,LOCAL292 (AFL)andUNITEDSTEELWORKERS OF AMERICA,LOCAL 1511 (C. I. 0.)In theMatter ofNEwcoMr,DETROITCOMPANY,ET AL.,EMPLOYERSandSI-IEETMETALWORKERSINTERNATIONAL ASSOCIATION,LOCAL 292(AFL), PETITIONERCases Nos. 7-RE-16 and 7-R-2326 through 7-R-.329, respectively.-Decided April 22,1947Beamnont, Smith&Harris,byMr. Albert E. Hader,of Detroit,Mich., for the Employers.George S. Fitzgerald, by Mr. Paul Mllayrand,of Detroit, Mich., forthe Petitioner.Mr. Nicholas J. Rothe,of Detroit,Mich., for the Intervenor.Air. Jerry Wohlmiuth,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, hearing in these consolidatedcases washeld at Detroit, Michigan, on August 28, 1946, before Robert J.Wiener, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.At the hearing, the Intervenor moved to dismiss the petition of theDetroit Sheet Metal Works on the ground that it had forfeited itsright to take part in a legal proceeding since it had not filed an annualreport with the Michigan Corporation and Securities Commission, asrequired by a State corporate statute. This motion is denied.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:'There is evidence in the record that in fact such a report had been filedMoreover,compliance or noncompliancewiththe statute referred to is wholly irrelevant,since thisproceeding is concerned with the selection of a bargaining representative for the employeesof theEmployer and not withthe legalityof the Employer's status under the corporatelaws of the State of Michigan73 N L R B, No. 94.475 476DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THJD BUSINESS OF THE EMPLOYERSThe record reveals that all the Employers involved herein are en-gaged in the industrial sheet metal business in the State of Michigan,where they fabricate industrial ovens, dust collecting paraphernalia,and similar products.Each of the Employers maintains an erectionservice for the purpose of installing fabricated equipment on thepremises of its customers, some of whom are located out of the StateofMichigan.Each Employer imports a substantial amount of itsraw materials from points outside the State of Michigan, and a sub-stantial amount of the finished products thus produced is shippedto points outside the State of Michigan.2The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.The United Steelworkers of America, herein called the Intervenor,is a labor organization affiliated With the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit.In March 1945, a single contract, individually signed by the Em-ployers, was executed between the Intervenor and the Employers, andmade retroactive to June 1, 1944.The contract provided that it wasto remain in effect for 2 years from June 1, 1944, and "it shall continuein effect thereafter unless either party gives notice to the contraryas herein provided.Thirty days prior to the expiration of this con-tract, the parties shall meet in conference at the office of the Company2The Employers stipulated the following facts concerning their operations in 1945 :The Marshall Blow Pipe Company imported from other States approximately$100,000 worth of taw material and shipped approximately 10 percent of its totalfinished products outside Michigan.The Morton C. Marshall Company imported about$50,000 worth of raw materialsfrom other States and shipped about 30 percent of its total production to customersoutside MichiganThe Detroit Sheet Metal Works imported raw materials valued at about $350,000from other States and shipped outside Michigan approximately 25 percent of its fin-ished products.The David-Ludwig Company and the Newcomb Detroit Company individually im-ported about$500,000 worth of raw materials from outside Michigan and shippedabout $1,000,000 worth of its finished products in interstate commerce. DETROIT SHEETMETAL WORKS477in (Detroit), unless otherwise mutually agreed, for the purpose ofnegotiating the terms and conditions of a new contract."Since nonotice of termination was given by either party or any meetings heldprior to the expiration date, and Petitioner's petition was untimely inreference to the automatic renewal date,' Intervenor contends that thecontract bars this proceeding.We are of the opinion that under the contract terms set forthsupra,the instrument was automatically renewed on June 1, 1946, for anindeterminate period of time.Under our interpretation, the contractbecame one of indefinite duration, and therefore we find, under well-established principles, that it is no bar to an election at this time 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESPetitioner requests separate plant-wide units composed of all shopand erection employees of each of the five Employers, excluding clericaland office and supervisory employees. Intervenor contends for separateunits of shop and erection employees.The Employers generally takeno definite position as to the appropriate units.5It appears from the record that both the shop and erection employeesperform similar sheet metal operations on industrial equipment. Theirwork differs only in that the shop employees fabricate the parts ofthis equipment inside the shop, whereas the erection employees installand put into operation the equipment at the purchaser's location.Thejob classifications for these employees are the same, and they are listedas erection or shop men on, the Employers' pay rolls according to thetype of work which they perform the greatest portion of their time.Their rates of pay are the same whether they work in the shop or onerection projects."There is a substantial amount of interchangebetween the Employers' shop and erection employees.7As set out,supra,the Intervenor has been in contractual relationswith the five Employers involved herein since June 1, 1944.Underthe terms of this contract, it has represented the Employers' employeesin separate units of shop employees only.On the other hand, in pre-8while Petitioner's informal claim of representation was sent to the Employers onApril 24,1946, before the automatic renewal date of the contract,it failed to follow thiswith a petition within the 10 days required by theGeneral Electric X-Rayrule (67N L R B 997).4Matterof Flintkote Company,63 N L. R B. 914(citing cases)6The Detroit Sheet Metal works requests a plant-wide unit,but introduced no evidenceas to its appropriateness.6However,erection workers are sometimes paid the prevailing rate in the locality inwhich they are working if that rate happens to be higher than their ordinary rate of pay.7 Interchange between the shop and erection employees is not marked at the DetroitSheet Metal works. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDvious contracts between the Intervenor and the Employers, the bar-gaining units comprised both shop and erection employees. Thus, theIntervenor has represented these employees in both single and separateunits in the course of its bargaining relations with the Employers.It is evident, therefore, that the bargaining history does not conclu-sively establish the appropriateness of either type of unit, and thatthe shop and erection employees of the Employers, respectively mayfunction either as separate units or as a single unit for collective bar-gaining purposes.8Under these circumstances, our determinationconcerning the scope of the bargaining units will be governed in part,by the desires of the employees themselves to be ascertained by meansof separate elections.Petitioner and the Employers take the position that certain erectionemployees who have been employed 90 consecutive days or more shouldbe eligible to vote.The Intervenor objects generally to this position.It appears from the record that on out-of-town construction jobs, theEmployers hire casual employees when it is determined that the com-plement of regular workers assigned to the job is insufficient.Thecasuals are employed at the locale of the construction only for theduration of the specific job, which rarely lasts more than 3 months.Few of these employees move to the next construction project.Wehave previously considered the status of similar employees s and weare of the opinion that the temporary nature of their employmentimpels the finding that they are ineligible to vote.We shall order the conduct of elections among tl"e employees ofthe respective Employers within the groups listed below:(1)All shop employees, excluding office and clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend, such action ;(2)All erection employees, excluding office and clerical employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.We will make no final determination of the appropriate unitspending the results of the elections.DIRECTION OF ELECTIONS 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Detroit Sheet Metal Works,8Matter of Struthers Wells Corporation,59 N L R B 454.Matter of Schmtieq Industries,62 N. L R B 147410 Any participant in the elections herein directed may, upon its prompt request to, andapproved thereof by,the Regional Director, have its name removed from the ballot. DETROIT SHEET METAL WORKS479Newcomb Detroit Company, David-Ludwig Company, Marshall BlowPipe Company, and Norton C. Marshall Company, all of Detroit,Michigan, elections by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees of the respective Employers in theseparate voting groups described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingcasual employees and those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Sheet Metal `Yorkers International Association, Local292,A. F. L., or by United Steelworkers of America, Local 1511,C. I. 0., for the purposes of collective bargaining, or by neither.739926-47-vol. 73-32